Title: To Benjamin Franklin from J. J. Bérard & Cie., 11 January 1782
From: J.J. Bérard & Cie.
To: Franklin, Benjamin


Monseigneur
L’orient le 11 Janvier 1782.
Le Capitaine américain John Angus auquel nous avons donné le commandement du Brig L’Antonia de 120 Tonneaux que nous avons armé icy pour Compte de Messieurs La Caze & Mallet de Philadelphie a eu lhonneur de Supplier Votre Excellence, de vouloir bien lui faire expédier une commission en guerre pour ce Bâtiment, en offrant pour la caution nécessaire Mr. Simon Berard Consul Général de Sa Majesté Le Roy de Suede. Ce Navire destiné à partir le quinze de ce mois, est chargé d’une Cargaison très riche tant pour comptes de Mrs. La Caze & Mallet de Philadelphie que pour celui de plusieurs maisons américaines auquel le rétard de l’expedition de ce Navire ne peut qu’apporter un dommage très considérable.
Nous avons écrit à Monsieur Simon Berard de faire auprès de Vôtre Excellence la soumission nécessaire pour la caution usitée; & en conséquence Le Capitaine Angus espéroit ne point tarder à recevoir sa commission: Nous ne pouvons croire que le Délay qu’elle éprouve puisse être l’effet d’inculpations, sur la proprieté de ce bâtiment, auprès de vôtre Excellence, quoiqu’on nous l’ait insinué. Si cela étoit ainsi, Elle auroit eu la bonté de demander au Capitaine Angus les détails nécessaires pour obtenir ladite commission, & n’auroit pas exposé les Interêts des maisons américaines, propriétaires du Batiment ou de la Cargaison, à être la victime de simples soupçons dictés par une Jalousie mal entendüe.
Nous osons supplier humblement, Votre Excellence, de vouloir bien faire expédier la commission en guerre & marchandises pour le Brig L’antonia, armé de six canons de 6. lbs & vingt hommes. Mrs. La Caze & Mallet sont établis depuis quatre ans à Philadelphie. Ils y ont fait un commerce étendu, & jouïssent depuis longtems des avantages & du pavillon accordés aux Citoyens d’Amérique; & nous osons espérer que Vôtre Excellence, voudra bien les en faire jouïr de même en Europe où ils cherchent à étendre le commerce de vôtre nation.
Le Navire L’antonia n’attend pour partir que sa commission, & pour éviter tout delay, nous prenons la liberté d’écrire nous mêmes à Vôtre Excellence, pour lui offrir de donner icy à la personne qu’elle voudra bien désigner, toutes les garanties qu’elle éxigera de la part de vôtre Excellence en nous remettant cette commission. Nous osons attendre d’elle cette grace, vû l’importance du plus petit retard que peut éprouver un Batiment prêt à partir, & la prions de croire que nous en aurons une très vive reconnoissance.

Nous sommes avec un profond Respect Monseigneur Vos très humbles & très obeïssants serviteurs
J. J. Berard & Comp
S. Exc. Mgr. Benjamin Francklin Ministre Plenipotentiaire des Etats unis de L’amerique. à Passy
 
Notation: Berard & Co. L’orient 11. Janver. 1782.
